DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      RICARDO MANCANO SILVA,
                             Appellant,

                                      v.

                           PRISCILLA LEMOS,
                               Appellee.

                                No. 4D17-1455

                                 [May 3, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. 13-1234 (35).

  Melody Ridgley Fortunato of Fortunato & Associates, P.A., Fort
Lauderdale, for appellant.

   Patricia Elizee of Elizee Law Firm, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.